POLICY OF SALE AND PURCHASE OF AN AIRCRAFT




In Madrid, on August 4, 2016, before Mr. ANDRÉS DE LA FUENTE O´CONNOR, Notary of
Madrid and its Notarial Association


APPEAR


On one part: Mr. Antonio Pérez Ramírez, with Spanish I.D. number
______________________, of legal age, of Spanish nationality, in the name and on
behalf of AVIACIÓN RC II, A.I.E., with registered address at Avenida de
Cantabria s/n, Edificio Amazonia, Second Floor, Boadilla del Monte 28660,
Madrid, Spain. Incorporated by virtue of a Public deed granted before the Notary
of Madrid, Mr. Gonzalo Sauca Polanco, on November 5, 2010, with number 5.884 of
his public records, registered in the Commercial Registry of Madrid, at volume
28288, page 40, Sheet number M-509490, registration 1st. With Taxpayee´s
Identification Code ______________(the "Seller").


Mr. Pérez acts as joint and several Director on behalf of the Seller by virtue
of his appointment in the shareholders´ meeting on 4 February 2013, by means of
which he was designated for an indefinite term to hold the company's
representation in or out of trial.


He declares that the corporate purpose is, among others, the exploitation of all
type of aircrafts by renting and leasing them, with or without option to
purchase, for their subsequent lease to the clients of the partners of the AIE
or of their group.
He further states that with respect to Law 10/2010, of 28 April, 2010, on Money
Laundering and Terrorist Financing Prevention, there is no need to identify the
ultimate ownership of the AIE, as the parent Company of the AIE is a credit
institution, in accordance with article 9 of said Law.
And on the other hand: Mr. Álvaro Sainz Ruiz, with Spanish I.D. number
51.113.498-T, of legal age, of Spanish nationality, in the name and on behalf of
ACY SN 19003 Limited, a company incorporated under the Laws of England, with
address for these purposes in 16 Old Bailey, London EC4M 7EG. With Company's Tax
Code to operate in Spain ______________(the "Buyer").


Mr. Álvaro Sainz Ruiz acts as attorney of the Buyer by virtue of the special
power granted by Mr. Barry Norman Fredirick Mills, on 27 July 2016, before the
Notary of London, Martin Anthony Charlton, duly apostilled, a photocopy of which
is attached hereto as Annex A.


He declares that the corporate purpose is, among others, general commercial
purposes.
With respect to article 4 of the Law 10/2010, of 28 April, 2010, on Money
Laundering and Terrorist Financing Prevention, he refers to the special power
referred above and attached as Annex A.


(Hereinafter, the "Parties")


WHEREAS



I. The Seller is the owner of an aircraft as more particularly described below
(the "Aircraft"), which title, registration details, encumbrances and main
characteristics are (to the extent registered in the Registry of Moveable
Assets) also described in the simple information note issued by the Registry of
Moveable Assets of Madrid, copy of which (together with a copy of the
certificate of registration in the Civil Aircraft Registry (registro de
matrícula de aeronaves civiles) is attached as Annex I:



Aircraft CRJ-1000 manufactured by Bombardier Inc, with manufacturer's serial
number 19003, with two engines model GE CF34-8C5 with serial numbers 194975 and
194976, and an auxiliary power unit P-724. The Aircraft is registered in Spain
with registration mark EC-LJS.


Title: It is property of the Seller by virtue of a policy of agreement of
transfer of title of an aircraft entered into by the Seller and Lico Leasing
S.A.U. E.F.C. ("Lico") on 20 December 2012 and a bill of sale entered into by
Lico dated 19 December 2012.


Encumbrances: the Aircraft has no registered liens or encumbrances other than
the Operating Lease referred below. Additionally, the Aircraft is also
encumbered by a mortgage granted under English law by the Seller in favour of
Export Development Canada ("EDC") on 17 December 2010, which content the Buyer
acknowledges.



II. That the Aircraft is currently on lease to Air Nostrum Líneas Aéreas del
Mediterráneo S.A. (the "Lessee") pursuant to an operating lease agreement
entered into by the Seller and the Lessee dated 16 December 2010, as amended
prior to the date hereof (the "Operating Lease"), which lease is duly registered
in the Registry of Movable Assets of Madrid. Simultaneously with the acquisition
of the Aircraft by the Buyer, the rights and obligations under the Operating
Lease shall be novated to the Buyer pursuant to a deed of novation and
restatement entered into by the Seller, the Lessee and the Buyer on or about the
date hereof, by virtue of which the Operating Lease shall also be amended and
restated (the "Deed of Novation").




III. That the Buyer is willing to purchase, and the Seller is willing to sell,
the Aircraft and therefore agree to enter into this sale and purchase agreement
(the "Agreement" or the "Policy"), pursuant to the terms and conditions
contained in the following



CLAUSES




1. DEFINITIONS AND INTERPRETATION


i)
Save as expressly defined herein, words, expressions and capitalised terms
defined in the Operating Lease shall apply to this Policy.



ii)
The headings in this Policy are for the purpose of reference only, have no legal
or other significance, and shall be ignored in the interpretation of this
Policy.



iii)
The following terms shall have the following meanings:



a.
"Business Days" shall mean a day, other than Saturdays or Sundays, on which the
banks are generally open for business in Madrid, Spain;



b.
"Condition Precedent" shall mean each of the conditions mentioned in Clause
Seven;



c.
"Closing Date" shall have the meaning ascribed to such term in Clause Seven;



d.
"Damage Notification Threshold" shall have the meaning ascribed to such term in
the Operating Lease.



e.
"Drop Dead Date" shall be 17 September 2016, at 18:00 CET or such other later
date as the Parties may agree.



f.
"Major Damage" shall mean a damage to the Aircraft in respect of which the cost
of repair would, in the reasonable opinion of the Buyer and agreed by the
Seller, and in the absence of such agreement, in the reasonable opinion of a
specialist aircraft value appraiser selected by the Buyer and approved by the
Seller, exceed the Damage Notification Threshold.



g.
"Permitted Lien" shall mean: (a) the lease created under the Operating Lease;
(b) any Security Interest created or permitted to subsist by or through the
Lessee or any sublessee of the Lessee; and (c) any Security Interest arising as
a result of the operations of the Aircraft by the Lessee or any sublessee of the
Lessee.



h.
"Relevant Documents" shall mean this Agreement, the Deed of Novation, the
Payment Deed referred to in Clause 3(a), the Facility Agreement referred to in
the Deed of Novation, the Bill of Sale and any other agreement that the Parties
agree to consider a Relevant Document for the purposes of this Agreement.



i.
"Security Interest" means any security including any mortgage, charge (whether
fixed or floating), pledge, lien, in rem security, right of detention, or any
encumbrance or security interest of any kind securing any obligation of any
person or any other type of preferential arrangement (including, without
limitation, any trust arrangement, title transfer and/or retention arrangement
having a similar effect) in each case howsoever created or arising.










2. SALE AND PURCHASE



Pursuant to the terms and conditions of this Policy and, in particular, subject
to the fulfilment of each of the Conditions Precedent on or before the Drop Dead
Date, the Seller agrees to sell and transfer to the Buyer, who agrees to buy and
acquire, the Aircraft (together with its landing gear, avionics, systems,
appliances, accessories, components, parts, furnishings and other equipment
belonging to the Seller in respect of the Aircraft (whether or not installed in
the Aircraft)) and the Aircraft Documents.


3. PRICE


The Parties have agreed that the price payable by the Buyer for the Aircraft is
the amount of USD 15,954,329.09 (the "Purchase Price"). The Purchase Price shall
be paid and applied, free from any withholdings or retentions, as follows:


(a)
An amount equal to USD 9,804,329.09, shall be paid by means of an agreement
entered into, on the date hereof, by, inter alios, the Buyer and the Seller with
EDC named as "Payment Deed in respect of the financing arrangements relating to
one (1) Bombardier CRJ 1000 Aircraft bearing Manufacturer's Serial number 19003"
(the "Payment Deed");



(b)
An amount equal to USD 6,150,000 shall be paid by transfer, on the Closing Date,
of that amount in freely transferable funds to the account of the Seller in
Banco Santander, S.A. with number IBAN XXXXXXXXX. The Seller shall appear, as
soon as possible and in any case within three (3) Business Days from the Closing
Date, before the Notary who intervenes this Policy to attach copy of the
transfer as evidence of the payment (together with a copy of the Bill of Sale
referred to below, for attestation of the signatures and to be attached to this
Policy), and the notary shall attest such attachment by means of a notarial
diligence to this Policy.



The Parties hereby instruct the Notary not to deliver this Policy to the Parties
until the notarial diligence mentioned in (b) above is included. Should the
Seller not appear before the Notary within three (3) Business Days from the Drop
Dead Date in order to provide the aforementioned evidence, the Parties hereby
instruct the Notary to provide attestation of that and to produce copy of the
Policy to the Parties with such attestation.




4. TRANSFER OF TITLE TO THE AIRCRAFT


On the Closing Date, the Seller and the Buyer shall produce a bill of sale in
the form of Annex II (the "Bill of Sale") attesting transfer of title to the
Aircraft. Pursuant to Article 1463 of the Spanish Civil Code, not being the
Aircraft in the possession of the Seller (but of the Lessee pursuant to the
Operating Lease) on the Closing Date, the Parties agree that delivery of the
Aircraft and transfer of title shall occur by the sole execution of the Bill of
Sale by the Seller and its acknowledgement by the Buyer.


On the Closing Date the Aircraft shall be located in Spain.








5. AIRCRAFT´S CONDITION


The Aircraft and each Part thereof is being sold and delivered "as is" and
"where is", and without any representation, warranty or guarantee of the Seller
(other than any representation or warranty expressly made by the Seller in the
Bill of Sale) express or implied of any kind, arising by law or otherwise. The
Buyer expressly acknowledges that, before the date of this Agreement, it has
inspected the Aircraft (to the extent that it has considered necessary or
appropriate) and that it has found it acceptable in all respects and that,
provided that each of the Conditions Precedent has been satisfied or waived,
nothing occurring on the Aircraft from the date hereof to the Closing Date shall
impede or modify the obligations of the Parties under this Agreement or affect
the transfer of title as set forth herein and in the Bill of Sale.
Accordingly the Buyer agrees that the Aircraft and each Part thereof is to be
sold and purchased in an as is, where is condition as at the effective time on
the Closing Date and no term, condition, warranty, representation or covenant of
any kind has been accepted, made or is given by the Seller (other than any
representation or warranty expressly made by the Seller in accordance with the
Bill of Sale or any other Relevant Document to which the Seller is a party) or
its servants or agents in respect of the airworthiness, value, quality,
durability, condition, design, appearance, operation, description, safety,
merchantability or fitness for use or purpose of the Aircraft or any Part
thereof, as to the absence of latent, inherent or other defects (whether or not
discoverable), as to the completeness or condition of any Aircraft Documents or
the Operative Documents, or as to the absence of any infringement of any patent,
copyright, design, or other proprietary rights. Pursuant to Article 1475 and
1485 of the Spanish Civil Code the Parties agree that all terms, conditions,
warranties and representations (or obligation or liability arising in relation
thereof) in relation to any of those matters, expressed or implied, statutory or
otherwise, are expressly excluded (other than any representation or warranty
expressly made by the Seller in accordance with the Bill of Sale or any other
Relevant Document to which the Seller is a party).


6. ENCUMBRANCES. LEASES



6.1. At the time of the transfer of title to the Aircraft in accordance with
Clause 4, the Aircraft shall be free from any Security Interest other than any
Permitted Liens and the mortgage created in favour of EDC and referred in
Recital I above that shall be discharged immediately thereafter. The Buyer
expressly waives any right or action against the Seller due to the existence of
any Permitted Lien.




6.2. The Buyer hereby acknowledges that it has been given the opportunity to
review the content of all of the Operative Documents and that is has done so
satisfactorily to the extent that it has considered relevant. For that reason,
the Buyer hereby expressly waives its right to bring any action or claim against
the Seller for anything agreed in any of the Operative Documents.




6.3. In particular, the Buyer hereby acknowledges the existence and content of
the Operating Lease. The Buyer hereby declares that it intends to amend and
restate the Operating Lease and hereby renounces to any declaration,
representation or warranty to be made by the Seller in respect of the Operating
Lease, save to the extent expressly reflected in the Deed of Novation.




7. CONDITIONS FOR TRANSFER.



Transfer of title to the Aircraft is subject to the following conditions having
occurred on or before the Drop Dead Date, save if waived by both parties on or
before the Drop Dead Date:


(a)
Payment and application in accordance with the Payment Deed (and, in the case of
the part mentioned in paragraph (b) of Clause 3, receipt thereof) of the
Purchase Price, and receipt by the Seller of the amounts payable by or on behalf
of the Buyer (or another entity on behalf of the Buyer) pursuant to the side
letter referred to in Clause 8.3;



(b)
Execution, in terms acceptable to the Parties, of the Relevant Documents by all
parties thereto, and each of those documents continuing to be valid and
enforceable on the Closing Date;



(c)
Receipt by the Seller and the Buyer, on or before the Closing Date, of a legal
opinion (including tax issues) in relation to this Agreement and the
transactions contemplated herein, in terms satisfactory to each of the Parties;



(d)
No Total Loss or Major Damage having occurred from the date hereof to the
Closing Date;



(e)
No insolvency event (including, in respect of the Seller and/or the Lessee, the
insolvency judiciary request "concurso de acreedores" or the notice pursuant to
Article 5bis of the Spanish Insolvency Act and, in respect of the Buyer, any
similar provisions in accordance with its jurisdiction of incorporation) having
occurred in respect of the Buyer, the Seller or the Lessee on or before the
Closing Date;



(f)
No Event of Default and none of the events mentioned in Clause 18 of the
Operating Lease having occurred and not having been remedied on or before the
Closing Date;



(g)
The Insurances entered into in respect of the Aircraft are amended to reflect
that the Buyer is the owner and lessor of the Aircraft from the Closing Date and
the Seller receives evidence satisfactory to it that run-off insurances are
entered into in its favour in accordance with Clause 14.11.2 of the Operating
Lease (in its form as of the date hereof); and



(h)
The Effective Time Notice mentioned in the Deed of Novation has been issued by
all relevant parties thereto.



Subject to below, on the same date when the last of the conditions mentioned
above (other than those which depends on the non-occurrence of a situation on
the Closing Date, which shall be considered fulfilled if the relevant situation
has not occurred on the date when the rest of the conditions are also fulfilled)
the Parties shall execute the Bill of Sale. The date when the Bill of Sale is
executed (and, accordingly, title transfer occurs) shall be the "Closing Date".


The Parties hereby commit to collaborate in order that the Conditions Precedent
are met, and therefore the Closing Date occurs, within the shortest reasonable
term from the date hereof.


8. EXPENSES AND TAXES. WITHOLDINGS. VAT



8.1. All amounts payable by the Buyer to the Seller under this Agreement shall
be paid without any deductions or withholdings on account of tax of any nature
unless such deduction or withholding is required by law. If the Buyer is legally
obliged to make any deduction or withhold any amount on account of any tax in
relation to any payment to be made under this Agreement, the amount payable
shall be grossed up to the extent necessary to ensure that, after such deduction
or withholding the amount received and retained by the Seller will equal the
full amount that the Seller would have received had no the deduction or
withholding being required. The Buyer shall pay to the relevant authorities the
amount thus deducted or withheld within the period prescribed by applicable law,
and shall provide evidence to the Seller of such payment in the manner
customarily applicable for those purposes.



If the Seller receives (including without limitation by means of compensation)
any amount from the tax authorities on account of the amount deducted, it shall
return to the Buyer (in an amount which maintains the Seller in a no worse
position as if the deduction or withholding tax would have not been made and, in
any case, up to the amount deducted or withheld) the amount thus received.



8.2. The Buyer shall pay to the Seller the Purchase Price together with, if
applicable, any corresponding value added tax or any other similar tax accrued
thereon, if any. Should the Buyer become liable for the payment of any taxes vis
a vis any tax or administrative authorities on occasion of the sale, the Buyer
undertakes to fulfil the relevant obligations before the corresponding
authorities.




8.3. Any notarial fees or any other registration taxes (including stamp duty)
arising out of the execution of this Policy or the registration of the Bill of
Sale in the relevant Spanish registries (including its translation into Spanish
to the extent required) shall be borne by the Buyer. Any other costs or expenses
(including legal fees) shall be borne by the Party for whose benefit or under
whose order the services, in respect of which such costs are incurred, are
provided. Any other costs or expenses (including legal fees of advisors of EDC
or the Lessee in accordance with the approved budget) in relation to the
transactions contemplated in this Agreement shall be borne by the Buyer, (or
another entity as agreed in a side letter of even date herewith).



9. NOTICES


Any notice or communication under this Policy shall be sent to the following
addresses:





To the Seller:     Aviación RCII AIE.

Gran Vía de Hortaleza, 3
28033 Madrid SPAIN
Attention: Mr. Antonio Torres / Ms. Mayte Mañas Ariza
E-mail: antoniotorres@gruposantander.com; tmanas@gruposantander.com


With copy to:
KPMG Abogados, S.L.
Paseo de la Castellana 95 (28046) Madrid
Attention: Carmen Mozún / Luis Fernández
Fax: +34 91 555 01 32
e-mail: cmozun@kpmg.es; luisfernandez@kpmg.es





To the Buyer: ACY SN 19003 Limited

c/o Templeco Corporate Services
Withers LLP
16 Old Bailey
London EC4M 7EG
England
Attention: Christine Blackman
Fax: +44(0)202 7597 6543
with a copy to:
AeroCentury Corp.
1440 Chapin Avenue, Suite 310
Burlingame, CA 94010
Attention: President
Fax: +1 650-696-3929


10. COOPERATION AND REGISTRATION


The Parties agree to register the transfer of title occurring under the Policy
and the Bill of Sale in the Registry of Movable Assets and in the Civil Aircraft
Registry, upon the fulfilment of the Conditions Precedent and the execution of
the Bill of Sale.


The Parties undertake to cooperate as necessary in order to obtain the
registration of title transfer in both registries and to grant and execute any
documents which may be necessary to achieve such title transfer.




11. LEGISLATION AND JURISDICTION


11.1 This Policy shall be governed by Spanish Law.



11.2 The Parties, expressly waiving any other forum to which they may be
entitled, hereby agree to submit any disputes arising in relation to this Policy
(including without limitation any non-contractual claims in relation thereto) to
the Courts of the city of Madrid.





La presente Póliza de Compraventa de Aeronave se formaliza con la intervención
del Notario que figura en el encabezamiento, a los efectos de lo previsto en el
Artículo 1.216 del Código Civil, el Artículo 517 de la Ley de Enjuiciamiento
Civil, y demás legislación concordante.
 
This Policy of Sale and Purchase of an Aircraft is executed before the Notary
Public who appears at its beginning, to the effects of the provisions of Section
1,216 of the Civil Spanish Code, Section 517 of the Civil Procedural Spanish
Act, and other legislation according to this matter.
Y yo el Notario hago constar que:
 
I, the Notary public, declare that:
 
Los otorgantes, en la representación que ostentan reseñada en la intervención de
la presente, tienen facultades representativas que son a mi juicio suficientes
para la compraventa de aeronave que se documenta en la presente póliza.
 
The appearing Parties, by means of the respective representations held by them
and referred in the granting of this Policy, have, in my judgement, the legal
capacity to execute the sale and purchase agreement that is documented herewith
this Policy.
 
Acepto el requerimiento contenido en la cláusula 3, de cuyo cumplimiento dejaré
constancia mediante diligencia a la presente.
 
I accept the request made in clause 3, and its compliance will be reflected in a
record to this document.
Protección de datos de carácter personal.- Los intervinientes aceptan la
incorporación de sus datos y la copia del documento de identidad a los ficheros
de la Notaría con la finalidad de realizar las funciones propias de la actividad
notarial y efectuar las comunicaciones de datos previstas en la Ley a las
Administraciones Públicas y, en su caso, al Notario que suceda al actual en la
plaza. Pueden ejercer sus derechos de acceso, rectificación, cancelación y
oposición en la Notaría. En caso de que se incluyan datos de personas distintas
de los intervinientes, estos deberán haberles informado, con carácter previo,
del contenido de este párrafo
 
Personal data protection.- The appearing Parties accept the incorporation of
their personal data and a copy of their identity card to the Notary files for
the purposes of the Notary´s inherent functions, and proceed to communicate this
data in accordance with the Law of the Public Administration, or to the Notary
who can be the successor of this place. They can exercise their right to access,
rectification, cancellation and opposition in the Notary. In the event the data
of people different to the appearing Parties is included, the appearing Parties
should have informed them before this paragraph has been included.
 
 
Formuladas por mí las reservas legales relativas al artículo 5 de la LO 15/1999,
de Protección de Datos de Carácter Personal.
 
 
Made by me the legal reservations with respect to article 5 of the organic law
15/1999 on the protection of personal data.
 
Los comparecientes, según intervienen en la presente Póliza, manifiestan su
conformidad y aprobación al contenido de la misma tal y como aparece redactado,
en lengua inglesa idioma que yo el Notario conozco en lo suficiente, al amparo
de lo previsto en el artículo  51 del Código de Comercio; extendida en         
   hojas incluidos sus anexos y la portada, la otorgan y firman, con mi
intervención. Advierto a los firmantes del derecho a la traducción a la lengua
española del presente documento, derecho al que renuncian, manifestando conocer
la lengua  inglesa, y en consecuencia, el alcance y significado de todo su
contenido.
 
 
The Parties of this Policy state their consent and approval to the content of
the same as per it appears drawn up herewith, which is drafted in English,
language that I know well enough in accordance with article 51 of the commerce
code; issued in [  ] pages including its annexes and the cover page, they
execute and sign this Policy, before me in one sole document. I inform the
appearing Parties their right to translate this document into Spanish, a right
that they renounce stating that they know English and consequentially, the
meaning, and scope of this document.
 
Y yo el Notario, habiendo hecho las oportunas advertencias legales, DOY FE de la
identidad de los comparecientes, de la legitimidad de sus firmas, de que a mi
juicio tienen la capacidad y legitimación necesarias para el otorgamiento de la
presente Póliza, de que el consentimiento ha sido libremente prestado, y de que
el otorgamiento se adecua a la legalidad y a la voluntad debidamente informada
de los otorgantes e intervinientes.
 
 
I, the Notary, having made the appropriate legal warnings, I BEAR WITNESS AND
CERTIFY the identity of the Parties, the legitimacy of their respective
signatures, and that, in my judgement, they have the legal capacity, to the
execution of this Policy, and that their corresponding consents have been given
freely, and that the execution is according to law and to the good and duly
informed will of the Parties.
 
 
 
 
 



Madrid, 4 August  2016






____________________
AVIACIÓN RCII, A.I.E.








______________________
ACY SN 19003 LIMITED

--------------------------------------------------------------------------------

ANNEX I
COPY OF THE CERTIFICATE OF REGISTRATION IN THE CIVIL AIRCRAFT REGISTRY (REGISTRO
DE MATRÍCULA DE AERONAVES CIVILES) AND IN THE REGISTRY OF MOVABLE ASSETS





--------------------------------------------------------------------------------

ANNEX II


BILL OF SALE


By this Bill of Sale, Aviación RCII AIE (the "Seller") confirms that the Seller
has received payment in full of the purchase price for the aircraft, engines,
equipment and documents more particularly specified below and the Seller hereby
transfers and hereby conveys to ACY SN 19003 Limited (the "Buyer") in Spain on
_____________________ at ________ a.m./p.m. (Madrid time) full legal and
beneficial title to:

(1) one (1) Bombardier CRJ-1000 aircraft bearing manufacturer's serial number 
19003 and Spanish registration mark EC – LJS;

(2) two (2) General Electric Company (Model: CF34-8C5) engines bearing
manufacturer's serial numbers 194975 and 194976;

(3) all equipment, accessories and parts belonging to, installed in or
appurtenant to such aircraft or engines; and

(4) the Aircraft Documents,
(hereinafter collectively the "Aircraft"),
free and clear of any Security Interests other than Permitted Liens (each such
term as defined in a policy for sale and transfer of the Aircraft entered into
by the Seller and the Buyer on the date hereof before the Notary of Madrid Mr.
Andrés de la Fuente O'Connor), and hereby warrants to the Buyer and its
successors, transferees and assignees that it has transferred to the Buyer such
title to the Aircraft free of any Security Interests (other than Permitted
Liens).
This Bill of Sale and any non-contractual obligations arising from or in
connection with it shall be governed by and construed in accordance with the
laws of Spain.
IN WITNESS whereof, the Seller has caused this Bill of Sale to be duly executed
this ______ day of  ______ 2016.




[●]
On behalf of AVIACIÓN RCII AIE






[●]
On behalf of ACY SN 19003 LIMITED



